Citation Nr: 1032757	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-19 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an earlier effective date than June 20, 2007, 
for the grant of service connection for a ventral hernia.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from January 1955 to January 1965, 
from February to December 1991, and additional U.S. Navy Reserve 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

Because the Veteran currently lives within the jurisdiction of 
the RO in Denver, Colorado, that facility has jurisdiction over 
this appeal.

In a December 2008 rating decision issued by the Denver RO, a 
100 percent rating was assigned for the Veteran's service-
connected ventral hernia effective February 29, 2008.  In a May 
2009 rating decision, the Denver RO assigned an earlier effective 
date of June 20, 2007, for the 100 percent rating assigned for 
the Veteran's service-connected ventral hernia.  This decision 
was issued to the Veteran and his service representative in June 
2009.  He perfected a timely appeal on his claims for an earlier 
effective date and for TDIU later in June 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claims of service connection for a 
ventral hernia and for a TDIU were filed on a VA Form 21-4138 
which was dated on June 20, 2007, and date-stamped as received by 
the RO on that same date.

2.  Service connection is in effect for a ventral hernia 
evaluated as 100 percent disabling effective June 20, 2007.

3.  There is no communication in the claims file date prior to 
June 20, 2007, which could be construed as indicating an intent 
to file a claim of service connection for a ventral hernia.

4.  The award of a total schedular rating for the Veteran's 
service-connected ventral hernia effective June 20, 2007, renders 
the issue of entitlement to a TDIU moot.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 20, 
2007, for an award of service connection for a ventral hernia 
have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 
& Supp. 2009); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 
3.400 (2009).

2.  The claim of entitlement to TDIU is dismissed as moot.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) 
(2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for a ventral hernia 
is a "downstream" element of the RO's grant of service 
connection for this disability in the currently appealed rating 
decision.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases where 
such notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have 
held that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  In July 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete a 
claim of service connection for a ventral hernia and a TDIU 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.  This letter also noted other types of evidence the 
Veteran could submit in support of his claims.  The Veteran 
further was informed of when and where to send the evidence.  
After consideration of the contents of this letter, the Board 
finds that VA has satisfied substantially the requirement that 
the Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in the July 2007 VCAA notice letter provided 
to the Veteran in this case, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will 
be explained below in greater detail, the evidence does not 
support assigning an effective date earlier than June 20, 2007, 
for the grant of service connection for a ventral hernia.  
Further, because a 100 percent schedular rating has been in 
effect for the Veteran's service-connected ventral hernia 
throughout the appeal period in this case, the issue of 
entitlement to TDIU is moot.  Thus, any failure to provide notice 
as to the disability rating under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the Board points out that the July 
2007 VCAA notice letter was issued prior to the February 2008 
rating decision currently on appeal.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There 
is no duty to provide an examination or a medical opinion in this 
case because such evidence would not be relevant to the earlier 
effective date claim on appeal.  The RO also has obtained 
opinions regarding the Veteran's unemployability although, as 
noted above, his TDIU claim is moot.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date 
earlier than June 20, 2007, for the grant of service connection 
for a ventral hernia.  When he filed his notice of disagreement 
with the currently appealed rating decision in February 2008, the 
Veteran contended that the appropriate effective date for his 
service-connected ventral hernia was March 17, 2006, because that 
was the date of laparoscopic surgery for treatment of his ventral 
hernia.  He contends that the medical evidence he submitted in 
support of this claim demonstrates his entitlement to an 
effective date of March 17, 2006, for the grant of service 
connection for a ventral hernia.

In general, except as otherwise provided, the effective date of 
an evaluation an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For claims of entitlement to service connection the 
effective date will be the day following separation from active 
service or date entitlement arose if the claim is filed within 
one year of discharge from service, otherwise the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2009).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To 
determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).

The Board finds that the preponderance of the evidence is against 
assigning an effective date earlier than June 20, 2007, for the 
grant of service connection for a ventral hernia.  On that date, 
the Veteran filed an informal claim of service connection for a 
ventral hernia on a signed VA Form 21-4138.  Attached to the 
Veteran's VA Form 21-4138 was a letter in which he contended that 
he had experienced problems with a hiatal hernia since undergoing 
an in-service vagotomy to treat ulcers in 1991.  He also reported 
that he had undergone surgery in March 2006 following a 
recurrence of a ventral hernia.  He contended that this March 
2006 surgery had been complicated by a puncture of his colon 
which led to a colostomy and additional surgical hernia repairs.  
The RO reasonably construed the Veteran's June 20, 2007, letter 
as an informal claim of service connection for a ventral hernia 
and developed that claim appropriately thereafter.  

The next relevant correspondence occurred when the Veteran 
submitted signed VA Form 21-4142's for VA to obtain his private 
treatment records for ventral hernia surgeries.  These forms were 
signed by the Veteran and dated on June 17, 2007.  Unfortunately, 
there is no VA date stamp on either of these forms indicating 
when they were received by the RO.  The Board notes 
parenthetically that the date provided by the Veteran on these 
forms (June 17, 2007) appears to be erroneous.  As noted above, 
the Veteran's original claim of service connection for a ventral 
hernia was dated on June 20, 2007, and date-stamped as received 
by VA on that same date.  He was not provided with copies of VA 
Form 21-4142 until the RO issued a VCAA notice letter to him on 
July 18, 2007.  The Veteran submitted a signed "VCAA Notice 
Response" form which he also dated on June 17, 2007; this form 
was date-stamped as received by the RO on July 19, 2007, however.  
He checked the box on this form indicating that he had no other 
information or evidence to submit in support of his claim "if 
all civilians respond" which appears to be a reference to the 
private physicians he identified on his VA Form 21-4142's.  This 
suggests that the Veteran submitted the VA Form 21-4142's on the 
same date that he submitted his VCAA Notice Response (July 19, 
2007) rather than on the date that he signed those forms 
(June 17, 2007).  A review of the claims file shows that VA 
requested the Veteran's private treatment records from Parkview 
Medical Center and from University of Colorado Hospital in 
letters issued to these facilities on August 18, 2007; copies of 
the Veteran's signed medical release forms (VA Form 21-4142's) 
were included with these letters.  Because the Veteran was not 
provided with VA Form 21-4142 until the VCAA notice letter was 
issued to him on July 18, 2007, the Board concludes that the 
June 17, 2007, date provided by the Veteran on his signed VA 
Form 21-4142's was erroneous.

The Veteran's VA outpatient treatment records, which were date-
stamped as received by the RO on July 17, 2007, show that, in May 
2007, he reported experiencing an abdominal hernia, undergoing a 
surgical repair, and experiencing a colon rupture during that 
surgery .  He also reported having abdominal hernia problems 
after an in-service vagotomy.  His surgical history included a 
vagotomy in 1991, laparoscopic surgery, colostomy, and reversal 
of colostomy in 2006, and abdominal hernia repair in 2007.  
Physical examination showed he had a large central abdominal 
wound that was filling in and healing well.  The area was pink 
with no yellow discharge.  Genitourinary exam was within normal 
limits with no abdominal masses or hernia.  The assessment 
included an abdominal wound.

The Veteran's private treatment records from Parkview Medical 
Center, including his March 2006 surgery to treat his ventral 
hernia, were date-stamped as received by the RO on August 29, 
2007.  A review of these records shows that the Veteran was 
hospitalized at this facility from March 17, 2006, to April 18, 
2006, for repair of a recurrent ventral hernia.  The Veteran's 
first surgery occurred on March 17, 2006, and was a ventral 
hernia repair done laporoscopically with repair of ventral hernia 
with mesh.  The hospital summary indicated that, approximately a 
week after this initial surgery, the Veteran was draining fluid 
from his drain site with erythema and had additional surgery on 
March 23, 2006, which consisted of an exploratory laporotomy with 
identification of infected mesh and a colocutaneous fistula 
beneath that and localized extensive wound sepsis.  The wound was 
cleaned and debrided extensively but was difficult to manage 
post-operatively because of the colostomy in the middle.  The 
Veteran improved slowly and was moved from the intensive care 
unit although he had intermittent severe abdominal pain and some 
constipation.  He subsequently was discharged home with home 
health care to take care of his ostomy.  The final diagnoses 
included recurrent ventral hernia and abdominal wall sepsis with 
colocutaneous fistula and abducted mesh.

The Veteran's private treatment records from University of 
Colorado Hospital, including records noting surgeries subsequent 
to the March 2006 ventral hernia repair, were date-stamped as 
received by the RO on September 10, 2007.  A review of these 
records shows that the Veteran underwent several additional 
hernia repair surgeries in 2006 and 2007.  For example, in July 
2006, it was noted that the Veteran's previous incisional hernia 
repair had become infected and led to a midline colostomy in the 
midst of his hernia.  He indicated that he wanted his hernia 
repair and the colostomy taken down and these surgeries occurred 
together in July 2006.  Following these surgeries in July 2006, 
on outpatient treatment in August 2006, it was noted that the 
Veteran was healing well and had fine bowel function.  The 
Veteran had another incisional hernia repair in November 2006 and 
was hospitalized for several days after this surgery.  The 
surgical mesh became infected again and the Veteran had it 
removed surgically in March 2007.  In the March 2007 surgical 
report, it was noted that, following surgery in November 2006, 
the Veteran coughed and appeared to disrupt the entire repair two 
days postoperatively and was left with a recurrent incisional 
hernia.  Although his skin had been intact at that time, it 
gradually necrosed in the middle and developed a persistent 
draining sinus which prompted the March 2007 surgical removal of 
the infected mesh.  

On private outpatient treatment in May 2007, the Veteran reported 
that his wound had contracted significantly in the previous month 
and denied any complications.  It was noted that he had been 
doing well since his March 2007 surgery and had been dealing with 
ongoing wound care only.  Physical examination showed a well-
granulated wound with a small area in the midline which had yet 
to heal by secondary intention and measured approximately 2 x 
5 centimeters (cm).  There was a small area of granulation tissue 
on the right side of the incision which the Veteran reported had 
been bleeding intermittently periodically over the previous 
month.  The assessment was status-post infected mesh replacement 
and hernia repair, doing well.

The Board acknowledges that the Veteran's March 17, 2006, ventral 
hernia repair resulted in multiple additional surgeries to treat 
a recurrent infection in the surgical mesh used to repair his 
abdominal hernias.  There is no indication in the claims file, 
however, that the Veteran expressed an intent to file a claim of 
service connection for a ventral hernia at any time prior to 
June 20, 2007.  All of the evidence which was in the claims file 
prior to June 20, 2007, pertained to the Veteran's claims of 
service connection for pleuritis and for pericarditis, which were 
denied by the Board in an unappealed April 1997 decision, and his 
claim of service connection for rheumatoid arthritis, which was 
denied by the Board in an unappealed September 2000 decision.  As 
noted above, the June 17, 2007, date listed on the Veteran's VA 
Form 21-4142 for his private medical records from Parkview 
Medical Center and University of Colorado Hospital appears to be 
erroneous as there is no indication that he submitted these forms 
prior to the date that he filed his service connection claim on 
June 20, 2007.  The evidence of record suggests instead that the 
Veteran's VA Form 21-4142's were received by the RO on July 19, 
2007, almost 1 month after he filed his claim.  All of the 
medical evidence dated prior to June 20, 2007, which was 
submitted in support of the Veteran's claim of service connection 
for a ventral hernia, was date-stamped as received by VA in 
August and September 2007 after the date that the Veteran filed 
this claim.  

The Veteran does not contend, and the evidence does not show, 
that he filed a formal or informal claim of service connection 
for a ventral hernia prior to June 20, 2007.  Instead, he 
apparently contends that, because his initial ventral hernia 
repair surgery occurred on March 17, 2006, this is the 
appropriate effective date for the grant of service connection 
for a ventral hernia even though the surgical records were date-
stamped as received by the RO after he filed this claim on 
June 20, 2007.  The Board observes that the laws and regulations 
governing effective dates are clear.  For claims of entitlement 
to service connection the effective date will be the day 
following separation from active service or date entitlement 
arose if the claim is filed within one year of discharge from 
service, otherwise the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2009).  The evidence of record demonstrates 
that VA received the Veteran's claim of service connection for a 
ventral hernia on June 20, 2007, which is more than one year 
after separation from service.  The Veteran has not identified or 
submitted any evidence demonstrating his entitlement to an 
earlier effective date.  Thus, the Board finds that the criteria 
for assigning an effective date earlier than June 20, 2007, for a 
grant of service connection for a ventral hernia are not met.  



Dismissal of TDIU Claim

The Veteran has contended that he is unemployable as a result of 
his service-connected disabilities.  He specifically has 
contended that all of his service-connected disabilities had 
prevented him from seeking gainful employment at least since 
March 2006 (the date of his ventral hernia surgery).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
service-connected disabilities, at least one must be rated at 40 
percent or more and the combined rating must be 70 percent or 
more. 38 C.F.R. § 4.16(a).

In this case, the Board notes that a 100 percent schedular rating 
has been in effect for the Veteran's service-connected ventral 
hernia since June 20, 2007, the date that he filed his TDIU 
claim.  Thus, there is no period of time during this appeal where 
the Veteran's schedular rating has been less than total and a 
TDIU claim could be considered.  Id.  Accordingly, because a 
total schedular rating has been in effect for one of the 
Veteran's service-connected disabilities throughout the entire 
appeal period in this case, the Board finds that the issue of 
entitlement to a TDIU is moot and is dismissed.

In summary, as the preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date than June 20, 2007, for 
the grant of service connection for a ventral hernia is denied.

Entitlement to a TDIU is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


